UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-4682


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

OTIS WALDRON, a/k/a Bruce Millington,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington.    W. Earl Britt,
Senior District Judge. (7:07-cr-00101-BR-2)


Submitted:   July 14, 2010                 Decided:   July 26, 2010


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas R. Wilson, GREENE & WILSON, P.A., New Bern, North
Carolina, for Appellant.    George E. B. Holding, United States
Attorney, Anne M. Hayes, Jennifer P. May-Parker, Assistant
United States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Otis Waldron appeals his convictions of conspiring to

distribute marijuana, possessing a firearm in furtherance of a

drug     trafficking           crime,       and        being    a     convicted        felon    in

possession       of       a     firearm,           in        violation        of      18   U.S.C.

§§ 922(g)(1), 924(c)             (2006)      and       21    U.S.C.     § 846      (2006).       On

appeal,      Waldron       contends         that       the     district       court    erred    in

failing to pose Waldron’s requested question to the jury during

voir     dire,      the     evidence         was       insufficient        to      support     his

convictions, and the district court erred in allowing admission

into evidence of Waldron’s prior drug and firearms convictions.

We affirm.

       I.     Voir dire

              Waldron first argues that the district court erred in

refusing to         ask    a   question          requested       by    Waldron     during      voir

dire.       Prior to trial, Waldron requested for the court to pose

the following question to the potential jurors:                                 “Defendant, by

his    Rastafarian        religious         association         and    requirements,         wears

his    hair    in     what      are     commonly         called       ‘dreadlocks.’            Does

Defendant’s choice in this appearance, by his religion, disable

or     prejudice      any       juror       in     deciding          Defendant’s       guilt    or

innocence      of    the       crime    alleged         by     the    [G]overnment.”            The

district      court       agreed       to    question          the     jury     regarding      any

prejudice toward dreadlocks, but refused to raise the issue of

                                                   2
Waldron’s      religion,      finding    that     it   was   not    relevant    to    the

trial.    Waldron challenges this refusal on appeal.

               “The conduct of voir dire is committed to the sound

discretion of the district court, and thus it is only a rare

case in which a reviewing court will find error in the trial

court’s conduct.”        United States v. Hsu, 364 F.3d 192, 203 (4th

Cir.    2004)    (internal      quotation        marks   and    citation      omitted).

Therefore, there are only limited circumstances in which the

Supreme Court has dictated the subject matter of voir dire.                          See

United States v. Lancaster, 96 F.3d 734, 739 (4th Cir. 1996).

For example, “[w]hen racial issues are inextricably bound up

with the conduct of the trial, the constitutional guarantee of a

trial by an impartial jury requires that a court not refuse a

request for voir dire directed to racial prejudice.”                             United

States v. Barber, 80 F.3d 964, 968 (4th Cir. 1996).                       Conversely,

where “the proposed question does not address issues of racial

or ethnic prejudice, . . . the district court need not pursue a

specific line of questioning on voir dire, provided the voir

dire as a whole is reasonably sufficient to uncover bias or

partiality in the venire.”              Id. at 739-40.           However, appellate

courts   will     find   an    abuse    of     discretion      where    the   questions

posed    the    venire   do    not     yield     “a    reasonable      assurance     that

prejudice would be discovered if present.”                     Id. at 740 (internal

citation    and    quotation     marks       omitted).         After    reviewing     the

                                             3
record, we conclude that the district court did not abuse its

discretion in refusing to question the jury regarding Waldron’s

religion.

     II.    Sufficiency of the evidence

            Waldron        next       challenges        whether      the     evidence     was

sufficient       to     convict       him   of       each    offense.        “A    defendant

challenging       the     sufficiency       of       the     evidence      faces    a   heavy

burden.”     United States v. Foster, 507 F.3d 233, 245 (4th Cir.

2007).       This       court     reviews     a       sufficiency       of   the    evidence

challenge by determining whether, viewing the evidence in the

light most favorable to the government, any rational trier of

fact could find the essential elements of the crime beyond a

reasonable doubt.             United States v. Collins, 412 F.3d 515, 519

(4th Cir. 2005); see Glasser v. United States, 315 U.S. 60, 80

(1942).      This       court     reviews        both       direct   and     circumstantial

evidence, and accords the government all reasonable inferences

from the facts shown to those sought to be established.                                 United

States v. Harvey, 532 F.3d 326, 333 (4th Cir. 2008).                              This court

will uphold the jury’s verdict if substantial evidence supports

it, and will reverse only in those rare cases of clear failure

by the prosecution.             Foster, 507 F.3d at 244-45.

            A.        Conspiracy

            In        order      to     support         Waldron’s          conviction     for

conspiracy to distribute marijuana, the Government had to prove:

                                                 4
(1) that Waldron agreed with one or more individuals to possess

with    intent       to    distribute       marijuana;            “(2)     that     [he]       had

knowledge of that conspiracy; and (3) that [he] knowingly and

voluntarily participated in the conspiracy.”                             United States v.

Mastrapa,      509    F.3d     652,     657       (4th      Cir.     2007);       see       United

States v. Burgos, 94 F.3d 849, 857 (4th Cir. 1996) (en banc).

“A defendant may have constructive possession of contraband even

if it is not in his immediate possession or control.”                                       United

States v. Shorter, 328 F.3d 167, 172 (4th Cir. 2003).                                   In order

to   demonstrate          constructive      possession,            the    government          must

prove     “that    the      defendant      exercised,          or    had     the    power       to

exercise,      dominion      and    control       over      the     item.”        Id.        After

reviewing the record, we conclude the evidence was sufficient to

allow   a   rational        trier     of   fact        to    find    Waldron       guilty       of

conspiracy to possess with intent to distribute marijuana.

             B.      Possession of a firearm in furtherance of a drug
                     trafficking crime

            Waldron also challenges his conviction for possession

of a firearm in furtherance of a drug trafficking crime.                                        To

establish the 18 U.S.C. § 924(c)(1) violation, the Government

had to present evidence “indicating that the possession of [the]

firearm     furthered,         advanced,          or        helped       forward        a     drug

trafficking crime.”           United States v. Lomax, 293 F.3d 701, 705

(4th    Cir.      2002).       As     noted       above,      a     defendant       may       have


                                              5
possession of the firearm even if it is outside his immediate

control, as long as he had the power to exercise dominion or

control     over       the     firearm.            Shorter,      328     F.3d        at   172.

Additionally, Lomax provides further guidance when determining

whether the possession was in furtherance of a drug trafficking

crime:

              When making this factual determination, the fact
        finder is free to consider the numerous ways in which
        a firearm might further or advance drug trafficking.
        For example, a gun could provide a defense against
        someone trying to steal drugs or drug profits, or it
        might lessen the chance that a robbery would even be
        attempted.    Additionally, a gun might enable a drug
        trafficker to ensure that he collects during a drug
        deal.    And a gun could serve as protection in the
        event that a deal turns sour.    Or it might prevent a
        transaction from turning sour in the first place.
        Furthermore, a firearm could help a drug trafficker
        defend his turf by deterring others from operating in
        the same area.

293 F.3d at 705.              Additionally, several factors may suggest a

connection        between       the    possession         of     firearms        and      drug

trafficking, including the “accessibility of the firearm, the

type of weapon, whether the weapon is stolen, the status of the

possession (legitimate or illegal), whether the gun is loaded,

proximity        to    drugs     or    drug        profits,      and     the     time      and

circumstances         under    which     the       gun   is    found.”         Id.        After

reviewing the record, we conclude that a rational trier of fact

could     find    Waldron       guilty    of       possession      of    a     firearm      in

furtherance of a drug trafficking crime.


                                               6
              C.        Possession of a firearm by a felon

              Finally,          Waldron          challenges          his        conviction           for

possession      of      a    firearm       by    a       felon.      In       order    to     prove    a

violation       of      18    U.S.C.       §    922(g)(1),        the     Government           had    to

demonstrate (1) that Waldron was a convicted felon at the time

of the offense; (2) he possessed the firearm intentionally and

voluntarily;         and     (3)     the       firearm      had   traveled        in        interstate

commerce.       United States v. Gallimore, 247 F.3d 134, 136 (4th

Cir.    2001).              Waldron    largely            contends        that,       because        the

Government never presented evidence that the firearm found in

the car travelled in interstate commerce, he could not have been

convicted       of      violating      §        922(g)(1).           However,          the    parties

stipulated      both         that    the       firearms      found       in    the     trailer       had

travelled       in      interstate         commerce,          and     that      Waldron        was     a

convicted       felon.          (JA    43-44).              Additionally,             the    evidence

clearly demonstrates that Waldron constructively possessed the

firearms      in     question.             Accordingly,             we    conclude          that     the

evidence was sufficient to allow a rational trier of fact to

find the elements of this crime beyond a reasonable doubt.

       III.     Prior convictions

              Waldron next challenges the district court’s denial of

his    motion      in       limine    to       exclude      his     prior       convictions          for

possession of cocaine and discharging a weapon into an occupied

dwelling.       Waldron contends that, because he did not place his

                                                     7
intent     at     issue       during         trial,          his    past         convictions          are

irrelevant, not probative, and highly prejudicial.                                           Under Fed.

R.    Evid.     404(b),       evidence       of        a    defendant’s       prior          bad     acts,

though inadmissible to prove a defendant’s character and “action

in conformity therewith,” may be admissible to prove “motive,

opportunity, intent, preparation, plan, knowledge, identify, or

absence of mistake or accident.”                             Therefore, such evidence is

admissible “if the evidence is (1) relevant to an issue other

than the general character of the defendant; (2) necessary to

prove    an   element       of    the    charged            offense;        and    (3)       reliable.”

United    States       v.    Hodge,     354       F.3d       305,     312    (4th        Cir.      2004).

Additionally, under Fed. R. Evid. 403, the probative value of

the     evidence       must      not    be        substantially             outweighed          by    its

prejudicial effect.              Id.

              This     court      reviews         the       admission       of     evidence          under

Rule    404(b)        for    abuse      of    discretion.               Id.             An    abuse     of

discretion        occurs         when    “the              district     court           judge        acted

arbitrarily       or    irrationally              in       admitting    evidence.”                 United

States v. Basham, 561 F.3d 302, 326 (4th Cir. 2009) (internal

quotation       marks       omitted).             After       reviewing           the    record,       we

conclude that the district court did not abuse its discretion in

allowing        the     admission            of        evidence        of     Waldron’s              prior

convictions.          Moreover, in light of the overwhelming evidence of

Waldron’s guilt, any Rule 404(b) error was clearly harmless.

                                                   8
            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions   are   adequately   expressed    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    9